This case is identical in principle with that of Williams v. Canal Co.,130 N.C. 746, and grows out of the same state of facts. In fact, it is a mere supplement to that case, as therein the owners of the land recovered for the permanent damage to the land and their part of the crops destroyed; while in the case at bar the lessee has recovered for the damages resulting to the lease held and his share of the crops. This his Honor seems to have adjusted on the trial, and the exception thereto was not insisted upon in the hearing before us.
The only exceptions apparently relied upon by the defendant    (183) are those discussed by us in Pinnix v. Canal Co., ante, 124, with which this case was argued.
In the case at bar the plaintiff alleges in paragraph 7 of the complaint "That the defendant is a corporation duly incorporated, as plaintiff is informed and believes." To this allegation the defendant answers in paragraph 7 as follows: "That section 7 of the complaint is untrue, but *Page 130 
defendant is also incorporated under the laws of North Carolina." We presume the word "untrue" is a misprint, and that the defendant intended to allege that it was incorporated under the laws both of Virginia and North Carolina; but as it has pleaded neither statute of incorporation, we do not see how it can affect the case.
Upon the principles decided in Mullen v. Canal Co., 130 N.C. 496, andPinnix v. Canal Co., ante, 124, the judgment of the court below is
Affirmed.
Cited: Bullock v. Canal Co., ante, 180; Dale v. R. R., post, 708.